DETAILED ACTION
This action is in reply to papers filed 5/27/2020. Claims 12-20 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200222506A1, Published 7/16/2020.

Examiner’s Note
 The 35 U.S.C §112(b) rejection of claims 12 and 14 are withdrawn in view of amendments made to claim 12 which now recites a ‘pretreatment immunogen’ and  an ‘immunogen’ claim 14 which now recites a first mesenchymal stem cell and a second mesenchymal stem cell. 
The 35 U.S.C §103 (a) rejection of claims 12-19 as being unpatentable over Balber  (PgPub US20100111905A1, Published 5/6/2010) and Min et al. (2007 May;39(10):637-45.) are withdrawn in view of amendments made to claim 12.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is copied below:

    PNG
    media_image1.png
    500
    951
    media_image1.png
    Greyscale

The claim is wholly confusing. The preamble of the claim is drawn to inducing acquired immunological tolerance in a subject so that immune response to an immunogen, upon introducing to the subject, is suppressed. The last line in the body of the claim recites “thereby suppressing immune response to the immunogen in the subject.” 
Thus, when taken together, it is understood that an immunogen has been introduced into the subject such that the immune response to the immunogen is suppressed. To put it another way, a requirement of the claim is the suppression of the immune response to the immunogen in the subject. This is problematic because a careful review of each of the steps in independent claim 12 fails to find an active step of introducing the immunogen into the subject. 
Indeed, the first step of the claim is to administer to the subject a pretreatment
comprising a first mesenchymal stem cell (MSC) and a pretreatment immunogen, at least once, before introduction of the immunogen. The second step of the claim is to administer to the subject a second MSC after the first step. Note that none of the steps require an active step of introducing the immunogen. The recitation “before introduction of the immunogen” is not an active step. That is, there is no step of introducing the immunogen to the subject. 
Dependent claims 13-20 are included in this rejection as they fail to clarify the confusion regarding claim 12. In fact, some of the dependent claims exacerbate the issue. For example, claim 13 is drawn to the first step being performed 2 to 14 days prior to the introduction of the immunogen and the second step being performed the day before or the day of the introduction of the immunogen. However, as elaborated upon above, there is no active step of introducing the immunogen to the subject. Similarly, claims 16-19 narrows the immunogen to a virus, cell, tissue or an organ. These narrow limitations are considered immaterial because no immunogen is introduced is claim 12. Thus, whatever form the immunogen is in is immaterial. It is important to note that by reciting “thereby suppressing immune response to the immunogen in the subject” in the last line of claim 12, Applicant is necessarily requiring the immunogen to have been introduced. An immune response to an immunogen cannot be observed if an immunogen is not introduced.   
Clarification is requested.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632